Electronically Filed
                                                     Supreme Court
                                                     SCAD-11-0000007
                                                     21-MAR-2011
                                                     02:43 PM
                           SCAD-11-0000007

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


           OFFICE OF DISCIPLINARY COUNSEL, Petitioner,

                                 vs.

                   STEVEN R. LEE, Respondent.


                         ORIGINAL PROCEEDING
                          (ODC 10-087-8921)

               ORDER OF TRANSFER TO INACTIVE STATUS
    (By: Recktenwald, C.J., Nakayama, Acoba and Duffy, JJ.,
     and Intermediate Court of Appeals Chief Judge Nakamura,
                  assigned by reason of vacancy)

          Upon consideration of Petitioner Office of Disciplinary
Counsel’s motion to transfer Respondent Steven R. Lee to inactive
status due to incapacity to practice law, Respondent Lee’s lack
of response to the motion and our Order to Show Cause, and the
record,
          IT IS HEREBY ORDERED, pursuant to Rule 2.19(b) of the
Rules of the Supreme Court of the State of Hawai#i (RSCH), that
Respondent Lee is transferred to inactive status in this
jurisdiction, effective with the filing of this order.
          IT IS FURTHER ORDERED that Respondent Lee shall, within
10 days after entry of this order, notify all of his Hawai#i
clients that he has been transferred to inactive status, and they
must seek new counsel.   Respondent Lee shall provide the clients’
files to the clients and shall take such actions as are necessary
to assist his clients in securing new counsel.
          IT IS FURTHER ORDERED that the Clerk shall provide by
electronic mail a copy of this order to the Honorable Randal G.B.
Valenciano, Judge of the Circuit Court of the Fifth Circuit.
          IT IS FINALLY ORDERED that reinstatement of Respondent
Lee is conditioned upon his examination by a qualified medical
expert appointed by the Supreme Court of the State of Hawai#i and
the medical expert’s certification, established by clear and
convincing evidence as required by RSCH Rule 2.19(f), that the
disability has been removed and Respondent Lee is fit to resume
the practice of law.
          DATED:   Honolulu, Hawai#i, March 21, 2011.
                               /s/ Mark E. Recktenwald
                               /s/ Paula A. Nakayama
                               /s/ Simeon R. Acoba, Jr.
                               /s/ James E. Duffy, Jr.
                               /s/ Craig H. Nakamura




                                 2